Citation Nr: 0523983	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  97-29 148	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1974.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

After the issuance of this decision, the veteran moved; he 
now resides in the jurisdiction of the RO in Huntington, West 
Virginia, which certified his appeal to the Board for review.

The veteran testified in support of his claim at a hearing 
held before the Board at the RO in Huntington, West Virginia, 
in March 2000.  In May 2000, the Board affirmed the RO's May 
1992 decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in May 2001, the Court granted Appellee's 
Motion for Remand and to Stay Proceedings (motion), vacated 
the Board's decision, and remanded the matter to the Board 
for readjudication in accordance with the motion.  

In November 2003, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  A back disorder is not related to the veteran's period of 
service .  

3.  Arthritis of the low back did not manifest to a 
compensable degree within one year of the veteran's discharge 
from service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in May 2004, after initially denying the 
veteran's claim of entitlement to service connection for a 
back disorder in a rating decision dated May 1992.  However, 
given that VCAA notice was not mandated at the time the RO 
issued the rating decision, VA did not err by providing the 
veteran remedial notice.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of this appeal also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

In the May 2004 notice letter, the RO acknowledged the 
veteran's claim for service connection for a low back 
disorder, explained to him the evidence needed to 
substantiate that claim, including a medical opinion relating 
a current low back disability to an in-service injury or 
disease, notified him of VA's duty to assist, and indicated 
that it was developing his claim pursuant to that duty.  The 
RO noted that it would make reasonable efforts to help the 
veteran get evidence necessary to support his claim, 
including records from state and local governments, private 
doctors and hospitals, and employers, provided the veteran 
identified the sources of those records.  The RO also noted 
that, ultimately, it was the veteran's responsibility to 
submit evidence to support his claim.  The RO indicated that 
if the veteran wished VA to obtain medical reports on his 
behalf, he should sign the enclosed forms authorizing their 
release.  The RO notified the veteran of the evidence it had 
requested and/or obtained on his behalf and the other 
evidence VA was responsible for securing.  The RO 
specifically advised the veteran to submit information 
relevant to his appeal on the enclosed forms or a separate 
piece of paper and any other evidence or information he 
thought would support his claim.  The RO further advised the 
veteran to submit directly to VA any such evidence he had in 
his possession.  

Moreover, in rating decisions dated May 1992 and March 1994, 
a statement of the case issued in July 1992, letters dated 
June 1991, January 1998, June 1998, and November 2002, 
supplemental statements of the case issued in March 1994, 
July 1997, May 1998, February 1999, June 1999, and May 2005, 
a decision issued in May 2000, and a remand issued in 
November 2003, VA, via the RO, AMC and the Board, provided 
the veteran much of the same information furnished in the 
aforementioned VCAA notice.  As well, VA identified the 
reasons for which it had denied the veteran's claim, 
including because there was no competent medical opinion of 
record linking a current back disability to service, the 
evidence it had considered in doing so, including an opinion 
of a VA examiner, and the evidence still needed to 
substantiate that claim, including a different medical 
opinion providing the necessary nexus.  VA acknowledged that 
the veteran's service medical records appeared to be 
incomplete, and based on that fact, emphasized the importance 
of helping VA obtain evidence dated near in time to the 
veteran's service.  VA noted that the veteran had identified 
five medical professionals who had allegedly treated his back 
from 1972 to 1988, and explained that efforts at obtaining 
records of this treatment had been unsuccessful.  The RO also 
furnished the veteran the provisions pertinent to his claim, 
including those governing VA's duties to notify and assist.   

Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  First, it endeavored to 
secure and associate with the claims file all evidence the 
veteran identified as being pertinent to his claim, including 
service medical records, VA and private treatment records, 
and records from Social Security Administration (SSA).  
However, with regard to some of these records, VA's search 
was unsuccessful.  Some of the sources the veteran identified 
responded that they had no such records of treatment or that 
such records had been destroyed.  Second, VA conducted 
medical inquiry in an effort to substantiate the veteran's 
claim by affording him a VA spine examination in February 
2005, during which an examiner discussed the etiology of the 
veteran's low back  disorder.    

In a VA Form 646 (Statement of Accredited Representation in 
Appealed Case) dated June 2005, and a Written Brief 
Presentation dated July 2005, the veteran's representative 
argued that another VA examination is necessary because the 
VA examiner who conducted the February 2005 examination 
failed to answer the question of whether it is at least as 
likely as not that the veteran's low back disorder is related 
to service.  The VA examiner acknowledged this question, but 
declined to answer it based on the evidence of record.  He 
explained that, in the absence of additional evidence and 
because the record showed a post-service back injury in 1979 
and manifestation of back pain in 1987, any such opinion 
would be merely speculative.  AMC notified the veteran of 
this fact and provided him sufficient time to submit such an 
opinion on his own initiative.  

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding 


what additional evidence he should submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  Given that VA has done 
everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claim

According to the veteran's written statements submitted 
during the course of this appeal and a transcript of a 
hearing held before the Board at the RO in Huntington, West 
Virginia, in March 2000, the veteran currently has a back 
disorder that developed as a result of a back injury 
sustained in service while aboard ship (initially identified 
as the USS Oriskany, subsequently identified as the USS 
Amphion).  Allegedly, in 1971, the veteran was heading to his 
berthing area and took a step to go down a ladder and fell 30 
plus feet down stairs, injuring, in part, his back.  
According to the veteran, someone had removed the ladder and 
had forgotten to mark the area with a safety chain.  This 
injury necessitated initial treatment by a corpsman and 
subsequent treatment, including surgery, at a naval hospital 
in Portsmith in early 1972.  Allegedly, when the veteran 
returned to his ship and continued to complain of back 
problems, service personnel threatened a court martial and 
dishonorable discharge and refused further treatment.  
Following discharge, beginning in 1976, the veteran 
reportedly continued to receive regular treatment for his 
back.  He claims that, although he injured his back after 
service in a car accident, the symptoms he experienced as a 
result of the accident represented an aggravation of his in-
service back problems.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease 


diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The 


Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As previously indicated, the veteran in this case had active 
service from April 1968 to April 1974.  During this time 
period, he received treatment for back complaints.  
Specifically, in February 1972, he reported a sore back and 
left knee.  He also reported a history of back pain with leg 
weakness and numbness in August 1971 and during the previous 
month.  He reported no history of an injury.  An examiner 
noted an essentially normal lumbar spine with the exception 
of some right paraspinous spasms and costovertebral angle 
tenderness.  The examiner diagnosed lumbosacral strain-doubt 
herniated nuclear pulposus.  Later that month, the veteran 
again sought back treatment at an orthopedic clinic.  X-rays 
revealed no abnormalities and an examiner rendered no back 
diagnosis.  

In March 1972, the veteran underwent surgery for a torn left 
medial meniscus of the knee.  On admission to the hospital, 
the veteran reported having had markedly increased low back 
pain, worse on the left side, for two months.  An examiner 
noted obesity, but no tenderness in the lumbosacral region or 
spasms, and with the exception of left thigh atrophy 
secondary to the veteran's knee problem, normal reflex, motor 
and sensory examinations of the lower extremities.  On 
discharge, an examiner diagnosed chronic low back pain, 
probably mechanical, obesity and status-post left medial 
meniscectomy.  

In May 1972, the veteran presented to the dispensary with 
complaints of back pain starting from his neck and going down 
his lower back.  He reported that his back had been bothering 
him since the middle of January, but could not recall any 
trauma 


to his back.  An examiner noted pain in the upper back, full 
range of motion, and  no neurological changes.  On discharge 
examination conducted in April 1974, an examiner noted a 
normal spine and did not render a back diagnosis.  

Post-service medical records, including VA and private 
treatment records, information from SSA, and VA examination 
reports, confirm that the veteran currently has a low back 
disability that has been variously diagnosed.  These records 
show that the veteran continued to express back complaints 
following his discharge from service, beginning in 1979, that 
a medical professional first diagnosed a back disorder in 
response to such complaints in 1987, and that the veteran has 
most recently been diagnosed with chronic low back pain, a 
generalized disc bulge at L3-L4 through L5-S1, and spinal 
stenosis at L4-L5 through L5-S1.  

More specifically, in December 1979, the veteran sought 
treatment at Hopkins Chiropractic Clinic for low back pain 
radiating into his legs.  He reported a history of having 
fallen down twenty feet of stairs in 1971 and having slipped 
and twisted on ice in December 1979.  The examining physician 
did not render a back diagnosis.  

In September 1987, the veteran sought treatment by a private 
physician after he sustained a twisting injury in bed and 
experienced a severe left-sided paravertebral spasm and left 
lower leg pain and numbness.  The examining physician 
diagnosed acute lumbar strain with severe spasm and possible 
left lower extremity sciatica.   In October 1988, the veteran 
reported low back pain and extreme swelling since September 
1987.  

Since 1987, during multiple treatment visits and VA 
examinations, the veteran has reported post-service back 
injuries and flare-ups of back pain that occurred in 1980, 
1985, and 1990.  Medical professionals have rendered the 
following diagnoses: lumbosacral strain; sciatica; 
degeneration and bulging of the lumbar discs; probable early 
arthritic changes of the lumbar spine; lumbar disk disease; 
minimal posterior bulging of the L4-5 and L5-S1 discs with no 
disc herniation; back sprain; chronic back pain; lumbar 
spondylosis; and low back syndrome.  In 1988, SSA awarded the 


veteran disability benefits primarily for degeneration of the 
L4-5 and L5-S1 intervertebral discs.  Only one medical 
professional has addressed the etiology of the veteran's low 
back disorder.

During a VA spine examination conducted in February 2005, the 
veteran reported a history of having fallen 30 feet in 
service in 1971.  The examiner conducted a review of all 
three volumes of the veteran's claims file, referred to all 
pertinent documents included therein, conducted a physical 
evaluation, and diagnosed chronic low back pain, a 
generalized disc bulge at L3-L4 through L5-S1, and spinal 
stenosis at L4-L5 through L5-S1.  He then concluded that 
because of the veteran's injuries sustained from twisting and 
falling on ice in 1979, and his experience of waking up with 
back pain in 1987, and in the absence of other information, 
it would be mere speculation to offer an opinion as to 
whether the veteran's back pain is related to his active 
duty.

The veteran has not submitted a medical opinion in support of 
his claim.  To merit an award of service connection on a 
direct basis, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  In this case, the veteran's assertions 
represent the only evidence linking the veteran's back 
disorder to service.  These assertions, alone, are considered 
insufficient to establish the necessary etiological 
relationship between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).

Given the foregoing, the Board finds that a low back disorder 
is not related to the veteran's period of active service.  
The Board also finds that arthritis of the low back did not 
manifest to a compensable degree within one year of the 
veteran's discharge from service.  Based on these findings, 
the Board concludes that a low back disorder was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran is not entitled to the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied.   


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


